DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 4/26/2022 regarding the objections and rejections of Claims 1-10 under the applicable statues follows:
The response to the Examiner’s Requirement for Information is full and complete with respect to 37 CFR 1.105.
The objection to Claim 2 is withdrawn.
The 35 USC 112 (b) rejections of Claims 1-10, with respect to indefinite terms (Paragraph 9, Page 4 of response) have been fully considered and are persuasive. The applicant is thanked for clarifying the record through either correcting the issues or further explaining the invention. The related rejections have been withdrawn. 
The 35 USC 103 rejections of Claims 1-10 are withdrawn in light of the amendments for the reasons set out below.
The amended drawings, specification and claims will be entered into the record.
The applicant and counsel are thanked for the thorough and thoughtful response to the prior art presented and the clarity of the arguments provided. 
Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For illustration purposes, see the below Examiner’s Annotated Diagram – 

    PNG
    media_image1.png
    616
    1337
    media_image1.png
    Greyscale

Examiner's Annotated Diagram - Allowance
Allowance of the examined disclosure shows which shows the key improvements for a beverage container that keeps some solid admixture separate from the main liquid container for intermittent mixing while consuming the beverage, which is different than the following cases taught by the prior art of record:
Paulin (US5085330) teaches two containers with fluid communication through the bottom of the container, for mixing and flavoring while consuming, but does not have the dual structure of the upper and lower cup with only through holes at the junction of the upper and lower cup.
Gannon et al. (WO03106292) teaches two containers with fluid communication for the purpose of completely mixing the powder contained in the upper cup with the liquid in the lower cup prior to consumption.
Tripsianes (US 20090108003) teaches a container with an intermediate area for allowing a liquid to cool prior to consumption, but does not allow for mixing of an additional ingredient. 
The prior art of record fails to teach an upper cup with an upper and lower compartment with a through hole between, and a lid with all the features disclosed in the amended Independent Claim 1, particularly comprising:
Claim 1:  An upper and lower cup with through holes formed “at a non-concavely portion of the bottom of the upper cup” and the cup lid with the disclosed limitations.
Since the prior art (e.g., Paulin (US5085330) and Gannon et al. (WO03106292) and Tripsianes (US 20090108003)) teaches:1) upper container separate from a lower container but not an  “upper-lower cup with through hole between limitation,” and 2) a cup lid with the disclosed limitations; the prior art does not anticipate the claimed subject matter. 
Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 2-10 are allowable as depending from independent Claims 1 which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        
	
/JAMES N SMALLEY/Examiner, Art Unit 3733